605 F.2d 943
Billie G. MATHIS et al., Plaintiffs-Appellants,v.GENERAL ELECTRIC CORPORATION et al., Defendants-Appellees.
No. 76-1555.
United States Court of Appeals,Fifth Circuit.
Oct. 31, 1979.

Roscoe B. Hogan, Birmingham, Ala., for plaintiffs-appellants.
Alson R. Kemp, Jr. and Kirke M. Hasson, San Francisco, Cal., for Western Elec.
Kent N. Mastores, San Francisco, Cal., for Raytheon Co.
James H. Porter, Huntsville, Ala., for General Elec. Corp.
Appeal from the United States District Court for the Northern District of Alabama.
Before WISDOM, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
This case involves an issue of whether the statute of limitations established by Alabama law has run on plaintiffs' claims.  We considered this to be a question of Alabama law appropriate for resolution by the courts of that state, and we certified the question to the Alabama Supreme Court.  The facts are set out in our opinion on certification, 580 F.2d 192 (CA 5, 1978).


2
The Alabama Supreme Court has responded with an opinion holding that the Alabama statute of limitations has expired, Mathis v. General Electric Corporation, 372 So. 2d 864 (Ala.1979).


3
The order of the United States District Court granting summary judgment on the ground that the Alabama statute of limitations had expired on plaintiffs' claims is


4
AFFIRMED.